[Cite as Dept. of Natural Resources v. Knapke Trust, 2015-Ohio-470.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MERCER COUNTY




STATE OF OHIO,
DEPARTMENT OF NATURAL
RESOURCES,

        PLAINTIFF-APPELLANT,                                       CASE NO. 10-13-25

        v.

MARK L. KNAPKE REVOCABLE
LIVING TRUST, ET AL.,                                              OPINION

        DEFENDANTS-APPELLEES.




                 Appeal from Mercer County Common Pleas Court
                           Trial Court No. 12-CIV-201

                                     Judgment Affirmed

                           Date of Decision: February 9, 2015




APPEARANCES:

        Scott D. Phillips and Frank J. Reed, Jr. for Appellant

        Bruce L. Ingram and Thomas H. Fusonie for Appellees
Case No. 10-13-25


SHAW, J.

           {¶1} Plaintiff-appellant State of Ohio, Department of Natural Resources

(“ODNR”) appeals the November 21, 2013 judgment of the Mercer County

Common Pleas Court entering a jury’s award of $293,250 to the defendants-

appellees Mark L. Knapke Revocable Trust, et. al.1 for ODNR’s appropriation of a

permanent flowage easement on the Knapke farm.

           {¶2} The facts relevant to this appeal are as follows.                             Mark Knapke

purchased 34.5 acres of farmland in Mercer County, Ohio, from his nephew Chad

Knapke in 2003. Mark subsequently transferred the Knapke farm into the Mark L.

Knapke Revocable Trust.

           {¶3} Due to a spillway modification to Grand Lake Saint Marys (“GLSM”)

flooding increased on the Knapke farm shortly after it was purchased by Mark. In

2009, the Knapkes and other landowners who were impacted by the increased

flooding that resulted from the GLSM spillway modification filed a complaint for

a writ of mandamus with the Ohio Supreme Court seeking an order to compel

ODNR and its Director to initiate appropriation proceedings for the taking of their

property. Ultimately the Ohio Supreme Court determined a taking had occurred

and ordered ODNR to commence appropriation proceedings for a permanent




1
    The defendants-appellees are referred to collectively in this opinion as “the Knapkes.”

                                                       -2-
Case No. 10-13-25


flowage easement. See State ex rel. Doner v. Zody, 130 Ohio St. 3d 446, 2011-

Ohio-6117.

      {¶4} Following the Ohio Supreme Court’s decision, with respect to this

case, on November 27, 2012, ODNR filed a Petition to Appropriate Flowage

Easement and to Fix Compensation for the Knapke farm. (Doc. No. 3). On

December 19, 2012, the Knapkes filed their answer contending that ODNR had

not made a good faith offer for the permanent flowage easement, and therefore

demanded a jury trial. (Doc. No. 9).

      {¶5} Since the parties ultimately disagreed as to the value of the flowage

easement the case was set for a jury trial for a jury to determine the value of the

appropriation. The extent of the take was not to be determined by the jury. The

only determination to be made by the jury at trial was the compensation to the

Knapkes for the flowage easement. The Knapkes were to be compensated for the

difference between the value of the Knapke farm before and after the flowage

easement. Pursuant to R.C. 163.09 neither party had a burden of proof when

determining the value of the appropriation. The jury was simply required to

evaluate the evidence and reach a consensus as to the value.

      {¶6} The jury trial was held October 2, 2013, through October 4, 2013. At

trial Mark Knapke testified that he bought the 34.5 acre farm as a retirement

investment from his nephew, Chad Knapke, in 2003 for $110,500. When he


                                        -3-
Case No. 10-13-25


purchased the land, Mark also agreed to allow his nephew Chad to continue

farming the land.

       {¶7} Mark testified that to his knowledge, there was little flooding on the

farm prior to his purchasing it in 2003. (Tr. at 130-131). However, Mark testified

that after he had purchased the property the farm had experienced flooding in

seven of the ten years he had owned it. (Tr. at 133).

       {¶8} Specifically, Mark testified that in 2003, the first year he owned the

land, all 34.5 acres were flooded to the extent that the land was covered in water at

least 5 to 6 feet deep, and that he could not access the farm because the

surrounding roads were shut down due to high water. (Tr. at 136). The flooding

also killed the crops that had been planted that year.

       {¶9} Mark testified that the entire farm was again flooded in the Winter of

2005 with several feet of water on the farm for a week to ten days. (Tr. at 136).

Mark testified that the property also flooded in the Spring of 2007, Fall of 2008,

Spring of 2009, in 2010, and in late Winter/early Spring of 2011. (Tr. at 137-138).

According to Mark the flooding in 2011 covered all of the land for multiple

weeks. (Tr. at 140). Mark also testified that the land flooded in the Spring of

2013. (Id. at 141). Mark testified that the flooding carried debris onto the Knapke

farm and that he received no assistance for the cleanup resulting from GLSM

flooding. (Tr. at 146-47, 153).


                                         -4-
Case No. 10-13-25


       {¶10} Chad Knapke also testified at trial. Chad testified that he and his

wife received what is now the Knapke farm in 2000 from Chad’s wife’s family.

(Tr. at 176). Chad testified that he started farming the land in 2000 and did not

observe any flooding prior to 2003. (Tr. at 177). Chad testified that he sold the

Knapke farm to Mark in 2003 for less than market value in part because he wanted

to keep farming it. (Tr. at 179).

       {¶11} Chad testified that in 2003 they got no crops off of the flooded

portion of the land. (Tr. at 183). He also testified that as a result of the flooding

he had to use a boat to get on and off the Knapke farm. (Tr. at 182). Chad

testified to extensive floods in 2005 and 2011 where the water became eight to ten

feet deep and was on the property from 14 to 21 days. (Tr. at 185, 189). He also

testified that in the Spring of 2013 the land flooded for 7-10 days at four to six feet

deep, and that there was flooding in other years, specifically 2008, 2009, and

2010. (Tr. at 186, 190).

       {¶12} In addition, Chad testified that as a result of the flooding the Knapke

farm at times reeked of sewage, that there were fish, ducks, and geese on the

property, including fish and other animal carcasses that would get trapped on the

farmland as the water receded. (Tr. at 185). Chad further testified that trash and

debris were carried onto the land by the flood water, including car tires, corn

stalks, pop cans, plastic pieces, and large branches. (Tr. at 185-189). Chad


                                         -5-
Case No. 10-13-25


testified that he has had three-foot piles of debris that he has had to dispose of,

which required him to burn, or break the debris apart after getting a loader to pick

the trash up or haul it off to a landfill. (Tr. at 193). Chad also testified that as a

result of the flooding there was a greater risk of tile blowouts, and lower yields on

the crops. (Tr. at 194-195). Chad testified that due to soil compaction resulting

from the flooding he had to perform extra work to “chisel” the soil and “break it

back up.” (Tr. at 192).

          {¶13} The Knapkes’ expert, Richard Vannatta, then testified at trial as to

his appraisal of the Knapke farm. Vannatta testified as to his qualifications as an

appraiser and how he formed his opinions as to the value of the Knapke farm.

Ultimately Vannatta testified that the value of the Knapke farm prior to the

flooding/flowage easement was approximately $505,800, and that the current

value of the Knapke farm with the permanent flowage easement was $50,600.

Thus Vannatta testified that the Knapkes’ were owed the difference between those

two amounts—$455,200—for ODNR’s appropriation of a permanent flowage

easement. (Tr. at 283). Vannatta’s report containing his findings was introduced

into evidence.

          {¶14} After Vannatta’s testimony was concluded, the Knapkes rested their

case. ODNR objected to the inclusion of some of the photographs in Vannatta’s

report,     including   photographs    of     the   GLSM    spillway,    neighboring


                                            -6-
Case No. 10-13-25


roads/properties, and photographs of a news clipping detailing a girl who nearly

drowned as a result of GLSM flooding. ODNR’s objections were overruled.

       {¶15} In ODNR’s case-in-chief, ODNR called its own expert, Thomas

Horner, who testified as to his qualifications and how he formed his opinions on

the value of the Knapke farm. Ultimately Horner testified that the Knapke farm

prior to the flooding and appropriation was worth $345,600, and after the

appropriation was worth $261,100. (Tr. at 378, 396). So according to ODNR’s

expert, the Knapkes were owed $84,500. Horner’s report was also introduced into

evidence.

       {¶16} Before ODNR rested its case, ODNR stated that it wished to call

another witness who would testify to changes in lake-level management since

2011. The court excluded the testimony of this witness, partly on the basis that the

witness’s testimony would go to the extent of the take, which was not an issue for

the jury, rather than the value of the flowage easement, which was the sole issue

for the jury’s determination. ODNR summarily proffered the proposed witness’s

testimony and then rested its case. (Tr. at 462-463).

       {¶17} Following closing arguments and jury instructions, the case was

submitted to the jury. The jury returned a verdict for the Knapkes to receive

$293,250 for the flowage easement.




                                        -7-
Case No. 10-13-25


        {¶18} A final judgment entry was entered in this case on November 21,

2013.    It is from this judgment that ODNR appeals, asserting the following

assignments of error for our review.

                    ASSIGNMENT OF ERROR 1
        THE TRIAL COURT ERRED BY REFUSING TO GRANT
        ODNR’S REQUEST FOR A JURY VIEW.

                    ASSIGNMENT OF ERROR 2
        THE   TRIAL   COURT    ERRED   BY   ADMITTING
        LANDOWNERS’ IRRELEVANT, PREJUDICIAL EXHIBITS
        AND TESTIMONY, BUT AT THE SAME TIME EXCLUDING
        ODNR’S RELEVANT, PROBATIVE EVIDENCE.

                    ASSIGNMENT OF ERROR 3
        THE TRIAL COURT ERRED BY PROVIDING THE JURY
        WITH PREJUDICIAL JURY INSTRUCTIONS.

        {¶19} As ODNR contends that that errors committed by the trial court

cumulatively constituted prejudicial error and thus deprived ODNR of a fair trial,

we will address the assignments of error together.

                  First, Second, and Third Assignments of Error

        {¶20} In ODNR’s first assignment of error, ODNR contends that the trial

court erred by refusing to grant its request for the jury to view the Knapke farm.

In ODNR’s second assignment of error, it contends that the trial court erred by

permitting “prejudicial exhibits and testimony” while also erroneously excluding

testimony of a proffered witness of ODNR. In ODNR’s third assignment of error,




                                        -8-
Case No. 10-13-25


ODNR contends that the trial court erred by providing prejudicial jury

instructions.

                                    Jury View
       {¶21} ODNR first contends the trial court erred by denying its request for a

jury view of the Knapke farm. We review a trial court’s decision on whether to

grant or deny a jury view under an abuse of discretion standard. See Proctor v.

Wolber, 3d Dist. No. 5-01-38, 2002-Ohio-2593. An abuse of discretion “connotes

more than an error of law or judgment; it implies that the court's attitude is

unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983)

       {¶22} Revised Code 163.12 governs a request for a jury view in an

appropriation proceeding, and reads as follows: “A view of the premises to be

appropriated or of premises appropriated shall be ordered by the court when

requested by a party to the proceedings.” Despite the mandatory wording of the

statute, we held in Proctor v. Wolber, 3d Dist. No. 5-01-38, 2002-Ohio-2593, that

“ ‘in unusual circumstances the court could exercise its discretion to deny a view.’

” Proctor v. Wolber, 3d Dist. Hancock No. 5-01-38, 2002-Ohio-2593, ¶ 57, citing

City of Akron v. Alexander, 5 Ohio St. 2d 75, 77 (1965). (Citation omitted).

       {¶23} In further clarifying the circumstances where denial of a jury view

may be proper, we held that


                                        -9-
Case No. 10-13-25


           [d]enial of the view is appropriate where the only purpose it
           could serve would be to show the property in an unfair light,
           legislative purpose would not be served in granting the view of
           the premises, and the benefits of the view are outweighed by the
           injustice to the property owner and would deprive him of
           compensation to which he is entitled. Concomitantly, we find
           that denial is proper where, in the exercise of its discretion, the
           trial court finds that the prejudicial nature of the view exceeds
           its illustrative benefits or efficacy.

(Internal citations omitted). Id.
           {¶24} In this case the trial court denied ODNR’s request stating the

following.

           * * * in the exercise of its sound discretion, the court hereby
           determines that the request is without good cause, specifically
           because various photographs of the properties to be valued by
           the jury will be proffered as evidence, and because if a jury view
           was ordered, the jurors would be instructed that what they
           observed during the jury view could not be considered by them
           as evidence, the court believes it would be difficult for the jury to
           separate what the jurors see during a jury view and what is
           depicted in the photographs admitted into evidence in rendering
           the verdict. Therefore, the court determines that plaintiff’s
           request for a jury view should be denied.
(Doc. 42).2

           {¶25} The blanket wording of the statute in R.C. 163.12 covers all

appropriation proceedings.                  However, the circumstances in this case were

somewhat atypical, as the flowage easement was being acquired for a temporary

and recurring flooding condition where flooding is not present all of the time,



2
    The trial court’s entry indicates that it heard oral arguments on the matter via telephone.

                                                       -10-
Case No. 10-13-25


unlike a permanent taking or appropriation where the jury would be viewing a

defined piece of land being permanently acquired by the state.

       {¶26} In situations of a specific permanent and fixed appropriation of a

stretch of land—for example land next to a highway—a jury view may well assist

the jury in understanding the logistics relative to the remaining property. However

in this instance the flooding condition pertinent to the flowage easement is

temporary and recurring. Unlike a highway appropriation or other fixed easement,

the taking in this case is not fixed or constant and changes dramatically based on

the temporary and recurrent flood patterns.

       {¶27} The visual condition of the property thus ranges from land fully

covered with growing crops, to land that is 99% covered in 5 to 6 feet of water,

and then to land that is not covered with water or crops but with piles of debris and

dead wildlife. A jury view during any one of these phases alone would have

provided a mere snapshot of the land in one condition without any similar visual

by the jury of the land in a completely different extreme, which could have been

prejudicial to either party.

       {¶28} On the other hand, pictures were introduced into evidence at trial

depicting the land when it was flooded, and when crops were growing on the land.

Extensive testimony was introduced through the Knapkes regarding the duration

and the amount of the flooding on the property, and the fact that crops had been


                                        -11-
Case No. 10-13-25


grown and harvested on the property in 9 out of the previous 10 years. The jury

was also told specifically by Mark Knapke that the land does not flood every day,

week, or month.       In fact, Mark testified that there were years where he

experienced no flooding at all. Furthermore, the jury was explicitly told by Mark

Knapke that at the time of trial corn was growing on the property and that it was

six to six-and-a-half feet high at that time. In addition, pictures were introduced

through ODNR’s expert’s appraisal report from September 26, 2013, only one

week prior to the trial, illustrating corn growing on the Knapke farm and dry

roadways surrounding the farm.

       {¶29} Thus the jury was clearly made aware that crops were growing on the

Knapke farm at the time of trial, that the property was not flooded at the time of

trial, and that the crops were healthy. The jury was clearly aware that crops were

typically harvested on the property and that the flood pictures introduced by the

Knapkes represented a temporary condition and were not indicative of how the

Knapke farm looked at the time of trial. Therefore, on the basis of all of the

testimony and the exhibits introduced into the record, it is unclear how ODNR can

establish any resulting prejudice based on the trial court’s decision to not grant the

jury view.

       {¶30} Moreover, ODNR has not established how something that could not

even be considered as evidence by the jury was prejudicial to the outcome of this


                                        -12-
Case No. 10-13-25


trial. Accordingly, we cannot find that any prejudice resulted, or that the trial

court abused its discretion in denying the request for a jury view in this instance.

Therefore, ODNR’s argument is not well-taken.

                                         Evidence

       {¶31} ODNR next contends that the trial court made several errors in

admitting and excluding evidence at the trial. In deciding whether a court erred in

admitting or excluding evidence, we review a trial court’s decision under an abuse

of discretion standard. Ayers v. Ishler, 5th Dist. Delaware No. 11 CAE 01 0001,

2011-Ohio-4272, ¶ 23 (“The admission or exclusion of evidence is left to the

sound discretion of the trial court.”)

       {¶32} ODNR contends first that the trial court erred in allowing the

Knapkes to introduce photographs of the GLSM spillway and photographs of

flooding on surrounding streets and properties as part of Vannatta’s appraisal

report. ODNR objected to these photographs before the trial, during the trial, and

when the photographs were introduced into evidence. Specifically, ODNR argues

that the photographs were prejudicial, irrelevant and confusing to the jury.

       {¶33} Conversely, the Knapkes contend that the photographs of the

surrounding streets, land, and the GLSM spillway were used by Vannatta in his

appraisal report to determine the value of the Knapke farm. Vannatta testified that

he considered the surrounding properties, roads, and bridges, and the photographs


                                           -13-
Case No. 10-13-25


of them, as an informed buyer would also consider them, particularly with regard

to access to the Knapke farm when flooding occurs.

       {¶34} Vannatta testified that due to flood-encumbered roadways a buyer

would have to take into account inhibited traffic, the fact that EMS could not get

to the property if there was a problem and that neighboring lands were also

damaged by the flooding. (Tr. at 255). Vannatta testified that an informed willing

buyer would consider these things. (Tr. at 256).

       {¶35} In addition to the arguments made by Vannatta and the Knapkes, we

believe the flooding of the surrounding areas was also corroborative of the severity

of the flooding on the Knapke farm.            Furthermore, even ODNR’s expert’s

appraisal report included some discussion of access to the Knapke farm and the

roads, clearly indicating the relevance of this issue to the appraisal process. Based

on Vannatta’s testimony, we cannot find that the trial court abused its discretion in

admitting these specific photographs and we therefore agree with the Knapkes on

this issue.

       {¶36} Nevertheless, even if the photographs had been improperly admitted

into evidence, we could not find these particular photographs to be prejudicial as

there is no indication that they specifically influenced the jury’s finding.

Moreover, the photographs in Vannatta’s report were clearly identified with

captions, alerting the jury to what they were looking at, making it difficult for


                                        -14-
Case No. 10-13-25


ODNR to establish that the jury somehow confused these photographs with

photographs of the Knapke farm. Therefore ODNR’s arguments with respect to

these specific photographs are not well-taken.

       {¶37} ODNR next contends that the trial court erred by allowing the

introduction of a picture of the top half of a newspaper and a photograph of a car

mostly submerged in water, which were both included in one page of Vannatta’s

appraisal report.   The majority of the picture of the newspaper contains the

headline “Communities flooded with woes,” and has two grainy black and white

pictures that appear to illustrate some flooding. There is also the beginning of a

news story on the left column of the newspaper titled “Divers pull woman from

car.” The one paragraph visible of the story states that a woman was in critical

condition as a result of nearly drowning. Below the picture of the top half of the

newspaper is a photograph of part of a car that is sticking out of flood water with

the caption:     “View of car washed off roadway.”        ODNR claims that the

newspaper clip along with the photograph of the car washed off of the roadway in

Vannatta’s appraisal report were irrelevant and prejudicial. We agree with ODNR

on this issue.

       {¶38} Vannatta testified that a willing buyer would consider events such as

those depicted in the news story and the photograph of the submerged car when

determining to buy the property.        Vannatta identified the article and the


                                       -15-
Case No. 10-13-25


photograph in his appraisal report by stating that the article talked “about a young

lady running off of State Route 49. I believe it’s going north and then went to the

northeast corner of Wabash and 49, hydroplaned it into the water; and the car’s

upside down.” (Tr. at 254-255).

       {¶39} Regarding why Vannatta included this story and the photograph in

his report, he testified, “[t]here’s a fear in the neighborhood if things like this are

continually happening and an informed person sees that, then that’s one thing that

would even say to them maybe I don’t want to buy here. If I do buy, I want a

significant * * * reduction in price or I’m not going to buy.” (Tr. at 255).

       {¶40} We might accept to some extent the Knapkes’ claim that a willing

buyer would consider stories such as these. Nevertheless, we find that even if

these photographs had some relevance, they were more prejudicial than probative

and should have been redacted or excluded from the trial altogether.             Thus

ODNR’s argument on this point is well-taken and we find it was error to allow

admission of this particular page of the report. However, we cannot find that the

prejudicial impact to the trial as a whole of this single page in Vannatta’s report

constitutes reversible error given that it is only one page out of a 55 page report

full of pictures, which itself was only one of many exhibits introduced into

evidence at the trial.




                                         -16-
Case No. 10-13-25


       {¶41} ODNR next contends that the trial court erred by excluding the

proffered testimony of one of its witnesses. Before ODNR rested its case, ODNR

conducted the following proffer of evidence.

       Your honor, if permitted, ODNR would have called Brian Miller
       who is an ODNR employee. Mr. Miller would have testified
       about the background of the lake prior to 1997, would testify to
       what happened after the modifications in 1997. He would have
       testified to the implementation in 2011 of lake-level management
       and how that has had a positive impact on flooding in the future
       and would have testified with respect to other matters.
(Tr. at 462-63).

       {¶42} The trial court responded to ODNR’s proffer by saying that

“consistent with the court’s ruling on the lake-level management minutes and

lake-level-logger data identified and proffered as Exhibit 7, the foundation of

which would have been that testimony, the court will again renew its ruling to

exclude the testimony * * * [.]” (Tr. at 463).

       {¶43} The prior ruling the court is referring to, contained the following

language.

       With regard to * * * the lake-level management issue, consistent
       with the court’s prior rulings, the court believes that the
       Supreme Court of the State of Ohio established that this
       easement was taken upon the construction in 1997 of the new
       spillway and lack of lake-level management, and therefore,
       based thereon determined that a writ of mandamus should be
       issued to order the State of Ohio to initiate eminent domain
       proceedings to compensate property owners for the flowage
       easement taken. It having been taken, although the date for the
       valuation has been deferred and given to the trial court and the

                                        -17-
Case No. 10-13-25


       court has ruled consistent with case law that that should be
       established for the benefit of the property owner at the time of
       the compensation trial rather than the actual taking,
       nevertheless the court believes that subsequent lake-level-
       management issues do not affect the permanency of the take and
       it’s the rights that are taken by the State of Ohio and now are
       being compensated for through these trial proceedings that is at
       issue. It is not the use of that easement but rather the effect of
       the taking upon the valued property. And unless and until it is
       established that any such remediation efforts by the State of
       Ohio, whether that would be to construct a new dam or lake-
       level management or whatever has somehow affected the
       original take and the extent of the rights taken by the State of
       Ohio and that matter is litigated, whether it be to the Supreme
       Court or to another trial court, the court determines that the use
       of the easement through lake-level management is not relevant
       to the issue of the value of the take.
(Tr. at 461-462).

       {¶44} Under the circumstances and based upon the trial court’s analysis, we

cannot find that the trial court abused its discretion in denying ODNR’s proffered

testimony. However, even if it had been error for the trial court to prevent

ODNR’s witness from testifying, ODNR is not able to establish any resulting

prejudice.

       {¶45} Any new lake-level management as of 2011 that resulted in reduced

flooding would inherently have been considered by both appraisers when looking

at the Knapke farm and the extent to which the flooding would impact the value of

the permanent flowage easement. In fact, ODNR’s appraisal report specifically

stated that “[t]he affects [sic] of the[] flood conditions on the subject [property] are


                                         -18-
Case No. 10-13-25


also included in the value estimate.” (Plaintiff’s Ex. 1 at 41). As the date of

ODNR’s appraisal is after the purported 2011 change in lake-level management,

this would have been factored into the appraisal and the value of the permanent

flowage easement, which was the ultimate (and only) issue for the jury. Therefore

ODNR’s argument on this issue is not well-taken.

                                 Jury Instructions

       {¶46} ODNR next contends that the trial court erred by using a particular

phrase in one of its jury instructions. The specific instruction objected to is Jury

Instruction Number 2, titled “Nature of the Action or Description of Case.” It

reads as follows.

       This is an appropriation action brought by [ODNR], to acquire a
       permanent and perpetual flowage easement across 33.80 acres of
       the Knapke Trust’s approximately 34.5 acre farm located in
       Liberty Township, Mercer County, Ohio, to grant the State the
       right to frequently, severely, and persistently flood those acres. *
       * * In this case the permanent and perpetual flowage easement
       which has been taken is for the increased flooding that occurred
       and will continue to occur as a natural result of the
       reconstruction of the western spillway of the Grand Lake in
       1997 and lack of lake level management by the Ohio Department
       of Natural Resources which flooding is intermittent but frequent,
       severe, and persistent. It has been determined that such
       intermittent and temporary flooding will inevitably recur with
       regularity and is greater in frequency, extent, and duration than
       any flooding that naturally occurred on the Knapke Trust’s
       farm prior to the construction of the 500-foot western spillway in
       1997 and lack of lake level management by [ODNR].
(Emphasis Added.) (Doc. 54).


                                       -19-
Case No. 10-13-25


        {¶47} ODNR argues that the phrase “frequent, severe, and persistent,” was

not a proper jury instruction, and instead should have been replaced by the Ohio

Supreme Court’s language in the syllabus of the Doner decision “intermittent, but

inevitably recurring.”3 State ex rel. Doner v. Zody, 130 Ohio St. 3d 446 (2011), at

syllabus. ODNR further contends that not only was the instruction improper but

that it was also prejudicial because the language implied that the flooding occurred

more often and in greater severity.

        {¶48} Initially we would note that while the phrase “intermittent and

inevitably recurring” was used in the Doner decision by the Ohio Supreme Court

and placed in the syllabus, the word “frequent” is used repeatedly in the Doner

decision to describe the amount of flooding required to constitute a taking. Doner

at ¶¶ 80-85. Thus we cannot find that the word frequent is improper in the jury

instruction leaving us only to determine if the words “severe and persistent” were

erroneous and prejudicial.

        {¶49} First, the words severe and persistent as used in this jury instruction

clearly constituted an accurate description of the trial evidence of the flooding in

this case. In terms of severity, the flooding impacted 33.8 out of the 34.5 acres,

essentially the entire Knapke farm. The flooding was, at times, testified to be

eight to ten feet deep. Testimony as to both of these factors could be described as
3
  The syllabus of Doner used the wording “the flooding is either a permanent invasion or creates a
permanent liability because of intermittent, but inevitably recurring, overflows.” State ex rel. Doner v.
Zody, 130 Ohio St. 3d 446 (2011), at syllabus.

                                                 -20-
Case No. 10-13-25


evidence of “severe” flooding. As to “persistent,” the uncontroverted testimony

revealed that flooding had occurred in 7 out of the 10 years the Knapkes had

owned the farm. This was qualified by Mark Knapke wherein he testified that the

flooding on the farm never lasted more than a few weeks, and was at times only

days in duration. Thus the words “severe” and “persistent” both constitute an

accurate characterization of the testimony at trial.

       {¶50} Second, when looking at this jury instruction in its entirety, there are

further qualifying statements that clearly inform the jury as to the nature of the

flooding. After the second use of the words in question, the flooding is described

as “intermittent and temporary,” which will “inevitably recur with regularity.”

The words are thus clarified using the language desired by ODNR.

       {¶51} Third, and finally, we believe it is difficult if not impossible for

ODNR to establish any prejudice resulting from this jury instruction because

ODNR’s own expert used the very phrasing “frequently, severely, and

persistently” to describe the flooding conditions on the Knapke farm at least five

times in his reports. Additionally, there are multiple other mentions of the terms

frequent, and severe (or severity) contained in his reports.

       {¶52} Thus, for example under the heading “Property Rights Appraised”

Horner’s report contains the language “[a] Flowage Easement * * * granting to the

State of Ohio the right, during periods of sufficient levels of precipitation, to


                                         -21-
Case No. 10-13-25


intermittently, frequently, severely, and persistently flood as may occur as a

natural result of the reconstruction of the western spillway of the [GLSM].”

(Plaintiff’s Ex. 1 at 39). Under the heading “Easement Encumbrance,” the report

contains the same “frequently, severely, and persistently” language just quoted.

(Id. at 42) On page 3 of ODNR’s expert’s report the same “frequently, severely,

and persistently” language is again used.      (Id. at 3).   On Page 12 the same

language is used. (Id. at 12). In Horner’s updated appraisal report prepared just

before trial, the same “frequently, severely, and persistently” language is used.

(Plaintiff’s Ex. 1A at 4).

         {¶53} As a result, while it may have been better practice for the court to

simply use the language contained in the syllabus of Doner of “intermittent and

inevitably recurring,” we cannot find that the trial court’s use of the words

frequent, severe, and persistent was erroneous, or prejudicial in these specific

circumstances. Therefore ODNR’s arguments as to these issues are not well-

taken.

                                 Cumulative Error


         {¶54} ODNR makes the argument that while none of the errors it assigns to

the trial may individually be prejudicial, cumulatively they constitute prejudicial

error. In fact, at oral argument, ODNR actually conceded that no single error was

likely reversible.

                                        -22-
Case No. 10-13-25


       {¶55} At the outset, we would note that the only issue we have actually

found to constitute error in this case pertains to the single matter of the headline

and photograph of the car accident on one page in Vannatta’s report. However,

we would also note that Ohio Appellate Courts and Federal Appellate Courts are

split on the issue of whether cumulative error should even be applied at all in civil

cases. In Ohio, the Tenth, Eleventh, and Twelfth Districts have stated that the

cumulative error doctrine is not typically applied in civil cases, and those courts

have been reluctant to apply it. Stanley v. Ohio State Univ. Med. Ctr., 10th Dist.

Franklin No. 12AP-999, 2013-Ohio-5140, 138 Ohio St. 3d 1468, 2014-Ohio-1674

(appeal not accepted for review) (“this court has previously noted that the

cumulative error doctrine is not typically employed in civil cases”) citing Bogdas

v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 09AP-466, 2009-Ohio-

6327, ¶ 43; Lambert v. Wilkinson, 11th Dist. Ashtabula No. 2007-A-0032, 2008-

Ohio-2915, ¶ 110 (“Furthermore, the cumulative error doctrine is generally not

applicable in civil cases.”) citing Frost v. Snitzer, 11th Dist. Trumbull No. 2005-T-

0090, 2006-Ohio-3882, ¶ 107; Allen v. Summe, 12th Dist. Butler No. CA92-04-

067, 1993 WL 156184 (May 17, 1993) (“This court is somewhat reluctant to apply

the cumulative error doctrine in civil cases.”). The Second District has wavered

back and forth on the application of the cumulative error doctrine to civil cases.

See Ratliff v. Brannum, 2d Dist. Greene No.2008–CA–05, 2008–Ohio–6732, ¶¶


                                        -23-
Case No. 10-13-25


155–156 (recognizing this wavering, and then finding that resolution of the

conflict need not be made in that case as there was not more than one harmless

error). Conversely, the First, Seventh and Eighth Districts have affirmatively

stated that they would be willing to apply cumulative error doctrine to civil cases.

See Katz v. Enzer, 29 Ohio App. 3d 118, 124, (1st Dist.1985) (actually applying

cumulative error); see Bigler v. Personal Serv. Ins. Co., 7th Dist. Belmont No. 12

BE 10, 2014-Ohio-1467, ¶¶ 175-176; Edge v. Fairview Hosp., 8th Dist. Cuyahoga

No. 95215, 2011–Ohio–2148.

       {¶56} Among Federal Appellate Courts, this issue is similarly undecided.

The Third Circuit Court of Appeals has affirmatively stated that it does not apply

cumulative error in civil cases. See U.S. S.E.C. v. Infinity Group Co., 212 F.3d
180, 196 (3d Cir.2000).      The Fourth, Tenth, and Eleventh Circuits have all

indicated that their courts have not affirmatively determined the issue of whether

cumulative error applies in civil cases. See Greig v. Botros, 525 Fed.Appx. 781,

795 (10th Cir.2013); Esoteric, LLC v. One (1) 2000 Eighty-Five Foot Azimut

Motor Yacht Named M/V STAR ONE, 478 Fed.Appx. 639 (11th Cir.2012) at fn.3;

Anthony v. Ward, 336 Fed.Appx. 311, 322 (4th Cir.2009). On the other hand, the

Second, Sixth, Seventh, Ninth and Federal Circuits have all stated that they would

apply the cumulative error doctrine in civil cases (and some have actually applied

it to reverse a judgment).    Malek v. Federal Ins. Co., 994 F.2d 49, 55 (2d


                                       -24-
Case No. 10-13-25


Cir.1993); Kendel v. Local 17-A United Food & Commercial Workers, 512

Fed.Appx. 472, 485 (6th Cir.2013); Thompson v. City of Chicago, 722 F.3d 963,

979 (7th Cir.2013); Jerden v. Amstutz, 430 F.3d 1231, 1240-41 (9th Cir.2005);

Hendler v. United States, 952 F.2d 1364, 1383 (Fed.Cir.1991).

       {¶57} On the basis of the preceding legal authority there is an argument to

be made that cumulative error should not even be applied at all in any civil case,

let alone whether it should be applied in this particular instance.       However,

assuming without finding that cumulative error applies in civil cases, even the

potential or assigned errors on their face do not amount to prejudicial error such

that ODNR was deprived of a fair trial in this case. In the cases where cumulative

error is applied to civil cases, courts have held that merely having multiple errors

does not require reversal if those errors still, when taken in context of the entire

trial, do not produce an unfair trial. See Michigan First Credit Union v. Cumis

Ins. Soc., Inc., 641 F.3d 240, 251 (6th Cir.2011).

       {¶58} In this case the parties both brought in their own expert appraisers to

value the flowage easement. The Knapkes’ expert valued the flowage easement at

$455,200, and ODNR’s expert valued the flowage easement at $84,500. The jury

returned a verdict valuing the flowage easement at $293,250. Thus the amount




                                        -25-
Case No. 10-13-25


returned was lower than what the Knakpes’ appraiser stated and higher than

ODNR’s, but still well within the range of the two valuations.4

        {¶59} In determining its valuation, the jury was presented with ample

testimony as to extra work caused by the flooding. There was the clear testimony

that the crops were completely destroyed in 2003, and Chad Knapke testified that

lower yields as a result of the flooding was a serious concern. In addition, Chad

Knapke testified that because of the flooding he had to chisel up the ground every

year that there was water on the Knapke farm due to soil compaction. Chad also

testified that there was up to three feet of debris on the land at times carried by the

flood, which included car tires, dead animals and big branches he had to burn or

take to a landfill. Chad testified that there was a sewage smell on the land at

times. He also testified that during the worst floods the property was inaccessible

without trespassing or without a boat. Chad also testified, as did Vannatta, about

potential tile blowouts due to the flooding.

        {¶60} In sum, in the context of the entire trial, the verdict reached by the

jury does not seem to be unreasonable based on the evidence given and based on

the fact that the verdict is well within the range of appraisals provided by both

parties. Nor can we find when taking in context the entire trial, that ODNR was


4
 It is difficult to tell how the jury came up with its award to the Knapkes of $293,250. However, we would
note that this amount is extremely close to the number reached using the “before” value proposed by
ODNR, $345,600, and the “after” value used by the Knapkes, $50,600, which would have resulted in an
award to the Knapkes of $295,000.

                                                  -26-
Case No. 10-13-25


deprived of a fair trial simply on the basis of two pictures on one page of a 55 page

appraisal report that represented only one of many exhibits entered into evidence

by the parties.

       {¶61} Accordingly as we have found no prejudicial error in the particulars

assigned in ODNR’s first, second, and third assignments of error, either

individually or cumulatively, the first, second, and third assignments of error are

overruled.

       {¶62} For the foregoing reasons the judgment of the Mercer County

Common Pleas Court is affirmed.


                                                                Judgment Affirmed

PRESTON, J., concurs in Judgment Only.

/jlr



ROGERS, P.J., DISSENTS.

       {¶63} For the reasons stated more fully in the majority opinion of ODNR v.

Ebbing, 3d Dist. Mercer No. 10-13-24, I must respectfully dissent from the

opinion of the majority.

                             First Assignment of Error

       {¶64} I believe the clear and unambiguous language of R.C. 163.12 should

be followed and that the trial court erred when in arbitrarily denied ODNR’s


                                        -27-
Case No. 10-13-25


request for a jury view. In matters of statutory construction, “it is the duty of this

court to give effect to the words used, not delete words used or insert words not

used.” (Emphasis added.) Columbus-Suburban Coach Lines v. Pub. Util. Comm.,

20 Ohio St. 2d 125, 127 (1969); see also State v. Vanzandt, Slip Opinion No. 2015-

Ohio-236, ¶ 10 (“ ‘we have repeatedly recognized that use of the term ‘shall’ in a

statute or rule connotes the imposition of a mandatory obligation * * *.’ ”),

quoting State v. Golphin, 81 Ohio St. 3d 543, 545-546 (1998). In essence, the trial

court deleted the word “shall” from R.C. 163.12 and ignored the clear intent of the

General Assembly.      Unfortunately, the majority opinion does not correct this

mistake, but condones it.

         {¶65} Because I believe courts must follow the clear and unambiguous

language of the General Assembly, I would sustain ODNR’s first assignment of

error.

                            Second Assignment of Error

         {¶66} I agree with the majority opinion only to the extent that the

admission of the photograph of the near drowning girl was prejudicial and should

have been excluded from the trial. I must emphasize that I believe that such a

photograph has absolutely no relevance to the issue of valuation and was used by

the Knapkes solely to enflame the passions of the jury.




                                        -28-
Case No. 10-13-25


       {¶67} However, I disagree with the majority opinion that the exclusion of

Brian Miller’s testimony was proper. As the majority correctly noted, Miller was

offered to testify about the general GLSM area and its resumption of lake-level

management practices in 2011. While the majority argues that the resumption of

lake-level management practices is not relevant to the valuation, I disagree for my

reasons stated in the majority opinion of ODNR v. Ebbing. I do note that the

majority opinion, and the trial court, failed to explain why Miller could not testify

as to the general GLSM area. I believe this is prejudicial since the Knapkes were

able to present favorable, if not prejudicial evidence, of the surrounding GLSM

area. Many of these exhibits were of land that the Knapkes did not own, and land

that was not being valued by the jury. The fact that ODNR was denied the ability

to present its own evidence about the general GLSM area was prejudicial.

       {¶68} Accordingly, I would sustain ODNR’s second assignment of error.

                             Third Assignment of Error

       {¶69} I concur with the majority’s analysis and disposition of ODNR’s

third assignment of error regarding the jury instructions.

                                  Cumulative Error

       {¶70} Both the majority opinion and I recognize that there is a split in Ohio

and Federal Appellate Courts as to whether it is appropriate to apply cumulative

error in a civil case. I believe that some of the errors are prejudicial and reversible


                                         -29-
Case No. 10-13-25


on their own. However, in the alternative, I would apply the cumulative error

doctrine to the unique circumstances of this case. The trial court first arbitrarily

and erroneously denied ODNR’s request for a jury view, despite the clear and

unambiguous language of R.C. 163.12 that mandates that the view be granted

when requested.     It then allowed for the one-sided presentation of evidence.

Finally, it allowed the Knapkes to introduce photographs depicting a teenage girl

who nearly drowned in her car; photographs that both the majority and I agree are

prejudicial and irrelevant.

       {¶71} There is no doubt that the ODNR has taken a permanent flowage

easement from the Knapkes and that the Knapkes deserve just compensation for

the taking. I also agree with the Supreme Court of Ohio that ODNR should try to

obtain “[a]n efficient, orderly, and prompt resolution of all of the relators’ claims *

* *.” State ex rel. Doner v. Zehringer, 139 Ohio St. 3d 314, 2014-Ohio-2102, ¶ 15.

However, I cannot sit idly by and watch ODNR be denied a fair trial even if I do

not agree with certain litigation tactics of ODNR.

       {¶72} For reasons stated more fully in the majority opinion of ODNR v.

Ebbing, I would reverse the trial court’s judgment and remand this matter for

further proceedings.




                                         -30-